Exhibit 10.1

INVESTMENT MANAGEMENT TRUST AGREEMENT

This Agreement is made as of January 31, 2019 by and between Pivotal Acquisition
Corp. (the “Company”) and Continental Stock Transfer & Trust Company
(“Trustee”).

WHEREAS, the Company’s registration statement on
Form S-1, No. 333-229027 (“Registration Statement”) for its initial public
offering of securities (“IPO”) has been declared effective as of the date hereof
(“Effective Date”) by the Securities and Exchange Commission (capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Registration Statement); and

WHEREAS, Cantor Fitzgerald & Co. (the “Representative”) is acting as the
representative of the several underwriters in the IPO; and

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, $200,000,000
($230,000,000 if the over-allotment option is exercised in full) of the proceeds
from the IPO and a simultaneous private placement of warrants will be delivered
to the Trustee to be deposited and held in a segregated trust account located at
all times in the United States (the “Trust Account”) for the benefit of the
Company and the holders of the Company’s Class A common stock, par value $0.0001
per share (“Common Stock”), issued in the IPO as hereinafter provided (the
proceeds to be delivered to the Trustee (and any interest subsequently earned
thereon) will be referred to herein as the “Property”; the stockholders for
whose benefit the Trustee shall hold the Property will be referred to as the
“Public Stockholders,” and the Public Stockholders and the Company will be
referred to together as the “Beneficiaries”); and

WHEREAS, a portion of the Property equal to $7,000,000, or $8,050,000 if the
underwriters’ over-allotment option is exercised in full, is attributable to
deferred underwriting discounts and commissions (the “Deferred Discount”) that
shall become payable by the Company to the underwriters upon the consummation of
an initial business combination (as described in the Registration Statement, a
“Business Combination”); and

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

IT IS AGREED:

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee in the
United States at J.P. Morgan Chase Bank, N.A. and at a brokerage institution
selected by the Trustee that is reasonably satisfactory to the Company;

(b) Manage, supervise, and administer the Trust Account subject to the terms and
conditions set forth herein;

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), having a maturity of 180 days or less, and/or in
any open ended investment company registered under the Investment Company Act
that holds itself out as a money market fund selected by the Company meeting the
conditions of paragraph (d) of Rule 2a-7 promulgated under the Investment
Company Act, which invest only in direct U.S. government treasury obligations;
it being understood that the Trust Account will earn no interest while account
funds are uninvested awaiting the Company’s instructions hereunder and the
Trustee may earn bank credits or other consideration during such periods;

(d) Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

(e) Promptly notify the Company and the Representative of all communications
received by it with respect to any Property requiring action by the Company;

 

1



--------------------------------------------------------------------------------

(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of its tax returns;

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as, and when instructed by the Company
to do so;

(h) Render to the Company monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account;

(i) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B, signed on behalf of the Company by its Chief Executive
Officer and Chief Financial Officer and, in the case of a Termination Letter in
a form substantially similar to that attached hereto as Exhibit A, jointly
signed by the Representative, and complete the liquidation of the Trust Account
and distribute the Property in the Trust Account, including interest not
previously released to the Company to pay its franchise and income taxes (and in
the case of a Termination Letter in a form substantially similar to the attached
hereto as Exhibit B, less up to $100,000 of interest that may be released to the
Company to pay dissolution expenses), only as directed in the Termination Letter
and the other documents referred to therein; provided, however, that in the
event that a Termination Letter has not been received by the Trustee within the
period of time provided in the Company’s Amended and Restated Certificate of
Incorporation, as the same may be amended from time to time (“Last Date”), the
Trust Account shall be liquidated in accordance with the procedures set forth in
the Termination Letter attached as Exhibit B hereto and distributed to the
Public Stockholders as of the Last Date. The provisions of this Section 1(i) may
not be modified, amended or deleted under any circumstances;

(j) Upon receipt of a letter (an “Amendment Notification Letter”) in the form of
Exhibit C, signed on behalf of the Company by its Chief Executive Officer and
Chief Financial Officer and, distribute to Public Stockholders who exercised
their conversion rights in connection with an amendment to Article Sixth of the
Company’s amended and restated certificate of incorporation (an “Amendment”) an
amount equal to the pro rata share of the Property relating to the Common Stock
for which such Public Stockholders have exercised conversion rights in
connection with such Amendment.

2. Limited Distributions of Income from Trust Account.

(a) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company.

(b) The limited distributions referred to in Section 2(a) above shall be made
only from income collected on the Property. Except as provided in Section 2(a)
above, no other distributions from the Trust Account shall be permitted except
in accordance with Sections 1(i) or 1(j) hereof.

(d) The Company shall provide the Representative with a copy of any Termination
Letter, Amendment Notification Letter, and/or any other correspondence that it
issues to the Trustee with respect to any proposed withdrawal from the Trust
Account promptly after such issuance.

3. Agreements and Covenants of the Company. The Company agrees and covenants to:

(a) Give all instructions to the Trustee hereunder in writing, signed by its
Chief Executive Officer or Chief Financial Officer of the Company. In addition,
except with respect to its duties under Sections 1(i), 1(j) and 2(a) above, the
Trustee shall be entitled to rely on, and shall be protected in relying on, any
verbal or telephonic advice or instruction which it in good faith and with
reasonable care believes to be given by any one of the persons authorized above
to give written instructions, provided that the Company shall promptly confirm
such instructions in writing;

(b) Subject to the provisions of Section 5 of this Agreement, hold the Trustee
harmless and indemnify the Trustee from and against any and all expenses,
including reasonable counsel fees and disbursements, or losses suffered by the
Trustee in connection with any claim, potential claim, action, suit, or other
proceeding brought against the Trustee which in any way arises out of or relates
to this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from

 

2



--------------------------------------------------------------------------------

the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit, or proceeding, pursuant to which the Trustee intends to seek
indemnification under this paragraph, it shall notify the Company in writing of
such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim, provided, that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which consent shall not be unreasonably
withheld. The Company may participate in such action with its own counsel;

(c) Pay the Trustee an initial acceptance fee, an annual fee, and a transaction
processing fee for each disbursement made pursuant to Section 2(a) as set forth
on Schedule A hereto, which fees shall be subject to modification by the parties
from time to time. It is expressly understood that the Property shall not be
used to pay such fees unless such payment is in connection with the consummation
of a Business Combination. The Company shall pay the Trustee the initial
acceptance fee and first year’s fee at the consummation of the IPO and
thereafter on the anniversary of the Effective Date;

(d) In connection with any vote of the Company’s stockholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
stockholder votes verifying the vote of the Company’s stockholders regarding
such Business Combination;

(e) In the event that the Company directs the Trustee to commence liquidation of
the Trust Account pursuant to Section 1(i), the Company agrees that it will not
direct the Trustee to make any payments that are not specifically authorized by
this Agreement;

(f) If the Company’s stockholders approve an Amendment, provide the Trustee with
an Amendment Notification Letter in the form of Exhibit C providing instructions
for the distribution of funds to Public Stockholders who exercise their
conversion option in connection with such Amendment; and

(g) Within five business days after the Representative, on behalf of the
underwriters in the IPO, exercises the over-allotment option (or any unexercised
portion thereof) or such over-allotment option expires, provide the Trustee with
a notice in writing (with a copy to the Representative) of the total amount of
the Deferred Discount, which shall in no event be less than $7,000,000.

4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

(a) Take any action with respect to the Property, other than as directed in
Sections 1 and 2 hereof, and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence, fraud or willful
misconduct;

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in, or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

(c) Change the investment of any Property, other than in compliance with
Section 1(c);

(d) Refund any depreciation in principal of any Property;

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion, or advice of
counsel (including counsel chosen by the Trustee), statement, instrument,
report, or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is believed by the
Trustee, in good faith and with reasonable care, to be genuine and to be signed
or presented by the proper person or

 

3



--------------------------------------------------------------------------------

persons. The Trustee shall not be bound by any notice or demand, or any waiver,
modification, termination, or rescission of this Agreement or any of the terms
hereof, unless evidenced by a written instrument delivered to the Trustee signed
by the proper party or parties and, if the duties or rights of the Trustee are
affected, unless it shall give its prior written consent thereto;

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any business combination consummated by
the Company or any other action taken by it is as contemplated by the
Registration Statement;

(h) File local, state, and/or federal tax returns or information returns with
any taxing authority on behalf of the Trust Account or deliver payee statements
to the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property;

(i) Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property shall not be used to pay any such taxes and that such taxes,
if any, shall be paid by the Company from funds not held in the Trust Account or
released to it under Section 2(a) hereof);

(j) Imply obligations, perform duties, inquire, or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein; or

(k) Verify calculations, qualify, or otherwise approve Company requests for
distributions pursuant to Sections 1(i), 1 (j) or 2(a) above.

5. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

6. Termination. This Agreement shall terminate as follows:

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall act in accordance with
this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety (90) days of receipt of the resignation notice from the Trustee, the
Trustee may submit an application to have the Property deposited with any court
in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b) and
Section 5.

(c) If the Offering is not consummated within ten business days of the date of
this Agreement, in which case any funds received by the Trustee from the Company
or its sponsor, as applicable, shall be returned promptly following the receipt
by the Trustee of written instructions from the Company.

7. Miscellaneous.

(a) The Company and the Trustee will each restrict access to confidential
information relating to funds being transferred to or from the Trust Account to
authorized persons. Each party must notify the other party immediately if it has
reason to believe unauthorized persons may have obtained access to such
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee will rely upon all information supplied to it by the
Company, including account names, account numbers, and all other identifying
information relating to a beneficiary, beneficiary’s bank, or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence or
willful misconduct, the Trustee shall not be liable for any loss, liability, or
expense resulting from any error in the information supplied to it or funds
transferred based on such information.

 

4



--------------------------------------------------------------------------------

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto consent to the jurisdiction and venue
of any state or federal court located in the City of New York, Borough of
Manhattan, for purposes of resolving any disputes hereunder. As to any claim,
cross-claim, or counterclaim in any way relating to this Agreement, each party
waives the right to trial by jury.

(c) This Agreement may be executed in several original or facsimile
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument.

(d) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i) and 1(j) (which may not be amended under any circumstances), this Agreement
or any provision hereof may only be changed, amended, or modified by a writing
signed by each of the parties hereto; provided, however, that no such change,
amendment or modification may be made without the prior written consent of the
Representative. The Trustee may require from Company counsel an opinion as to
the propriety of any proposed amendment.

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery, by email or by facsimile transmission:

if to the Trustee, to:

Continental Stock Transfer & Trust Company

1 State Street, 30th floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

Email: fwolf@continentalstock.com

Email: cgonzalez@continentalstock.com

if to the Company, to:

Pivotal Acquisition Corp.

c/o Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attn: Jonathan J. Ledecky

Fax No.: (212) 818-8881

in either case with a copy (which copy shall not constitute notice) to:

Cantor Fitzgerald & Co.

499 Park Avenue

New York, New York 10022

Attn: General Counsel

Fax No.: (212) 829-4708

 

5



--------------------------------------------------------------------------------

and

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attn: David Alan Miller, Esq.

Fax No.: (212) 818-8881

and

Ellenoff Grossman & Schole, LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attn: Stuart Neuhauser, Esq.

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder.

(h) Each of the Company and the Trustee hereby acknowledges that the
Representatives, on behalf of the several underwriters, are third party
beneficiaries of this Agreement (including Section 7(d) and the Trustee’s
obligations under this Agreement with respect thereto with the same right and
power to enforce these provisions as either of the parties hereto) acknowledge
that the Representative is a third party beneficiary of this Agreement.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee By:  

/s/ Francis E. Wolf, Jr.

  Name: Francis E. Wolf, Jr.   Title:   Vice President PIVOTAL ACQUISITION CORP.
By:  

/s/ Jonathan J. Ledecky

  Name: Jonathan J. Ledecky   Title:   Chief Executive Officer

 

7



--------------------------------------------------------------------------------

SCHEDULE A

 

Fee Item    Time and method of payment    Amount Initial acceptance fee   
Initial closing of IPO by wire transfer    $3,500.00 Annual fee    First year,
initial closing of IPO by wire transfer; thereafter on the anniversary of the
effective date of the IPO by wire transfer or check    $10,000.00 Transaction
processing fee for disbursements to Company under Section 2    Billed to Company
upon disbursement    $250.00 Paying Agent services as required pursuant to
section 1(i) and 1(j)    Billed to Company upon delivery of service pursuant to
section 1(i) and 1(j)    Prevailing rates

 

8



--------------------------------------------------------------------------------

EXHIBIT A

[Letterhead of Company]

[Insert date]

Continental Stock Transfer

& Trust Company

1 State Street, 30th floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re:

Trust Account No. [☐] - Termination Letter

Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Pivotal Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of January 31, 2019 (“Trust Agreement”), this is to advise you
that the Company has entered into an agreement with [                ] to
consummate a business combination (“Business Combination”) on or about [insert
date]. The Company shall notify you at least 48 hours in advance of the actual
date of the consummation of the Business Combination (“Consummation Date”).
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [                ] and to transfer
the proceeds to the above-referenced account at [                 ] to the
effect that, on the Consummation Date, all of funds held in the Trust Account
will be immediately available for transfer to the account or accounts that the
Company shall direct on the Consummation Date. It is acknowledged and agreed
that while the funds are on deposit in the trust account awaiting distribution,
the Company will not earn any interest or dividends.

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and
(ii) the Company shall deliver to you (a) [an affidavit] [a certificate] of
[                ], which verifies the vote of the Company’s stockholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from the Company and the Representative with respect to the
transfer of the funds held in the Trust Account (“Instruction Letter”). You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel’s letter and the Instruction
Letter, (x) to the underwriters in an amount equal to the Deferred Discount as
directed by the Representative and (y) the remainder in accordance with the
terms of the Instruction Letter. In the event that certain deposits held in the
Trust Account may not be liquidated by the Consummation Date without penalty,
you will notify the Company of the same and the Company shall direct you as to
whether such funds should remain in the Trust Account and distributed after the
Consummation Date to the Company. Upon the distribution of all the funds in the
Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated.

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the you of written instructions from the Company, the funds held
in the Trust Account shall be reinvested as provided in the Trust Agreement on
the business day immediately following the Consummation Date as set forth in the
notice.

 

Very truly yours, PIVOTAL ACQUISITION CORP. By:  

 

  Name:   Title: Chief Executive Officer

 

9



--------------------------------------------------------------------------------

By:  

 

  Name:   Title: Chief Financial Officer

 

AGREED TO AND ACKNOWLEDGED BY CANTOR FITZGERALD & CO. By:  

 

  Name:   Title: By:  

 

10



--------------------------------------------------------------------------------

EXHIBIT B

[Letterhead of Company]

[Insert date]

Continental Stock Transfer

& Trust Company

1 State Street, 30th floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re:

Trust Account No. [☐] - Termination Letter

Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Pivotal Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of January 31, 2019 (“Trust Agreement”), this is to advise you
that the Company has been unable to effect a Business Combination with a Target
Company within the time frame specified in the Company’s Amended and Restated
Certificate of Incorporation, as described in the Company’s prospectus relating
to its IPO. Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on [                ] and to
transfer the total proceeds to the Trust Checking Account at [                 ]
to await distribution to the Public Stockholders. The Company has selected
[                , 20    ] as the effective date for the purpose of determining
when the Public Stockholders will be entitled to receive their share of the
liquidation proceeds. It is acknowledged that no interest will be earned by the
Company on the liquidation proceeds while on deposit in the Trust Checking
Account. You agree to be the Paying Agent of record and in your separate
capacity as Paying Agent, to distribute said funds directly to the Public
Stockholders in accordance with the terms of the Trust Agreement and the Amended
and Restated Certificate of Incorporation of the Company. Upon the distribution
of all the funds in the Trust Account, your obligations under the Trust
Agreement shall be terminated.

 

Very truly yours, PIVOTAL ACQUISITION CORP. By:  

 

  Name:   Title: Chief Executive Officer By:  

 

  Name:   Title: Chief Financial Officer

cc: Cantor Fitzgerald & Co.

 

11



--------------------------------------------------------------------------------

EXHIBIT C

[Letterhead of Company]

[Insert date]

Continental Stock Transfer

& Trust Company

1 State Street, 30th floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re:

Trust Account No. [☐] – Amendment Notification Letter

Mr. Wolf and Ms. Gonzalez:

Reference is made to the Investment Management Trust Agreement between Pivotal
Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust Company,
dated as of January 31, 2019 (“Trust Agreement”). Capitalized words used herein
and not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

Pursuant to Section 1(j) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate a sufficient portion
of the Trust Account on [     ] and to transfer $                 of the
proceeds of the Trust to the trust operating account at JPMorgan Chase Bank, N.A
for distribution to the stockholders that have requested conversion of their
shares in connection with such Amendment. Any remaining funds shall be
reinvested by you as previously instructed.

 

Very truly yours, PIVOTAL ACQUISITION CORP. By:  

 

  Name:   Title: Chief Executive Officer By:  

 

  Name:   Title: Chief Financial Officer

cc: Cantor Fitzgerald & Co.

 

12



--------------------------------------------------------------------------------

EXHIBIT D

[Letterhead of Company]

[Insert date]

Continental Stock Transfer

& Trust Company

1 State Street, 30th floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re:

Trust Account No. [☐]

Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 2(a) of the Investment Management Trust Agreement between
Pivotal Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of January 31, 2019 (“Trust Agreement”), the Company hereby
requests that you deliver to the Company [$                ] of the interest
income earned on the Property as of the date hereof. The Company needs such
funds to pay for its tax obligations. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

[WIRE INSTRUCTION INFORMATION]

 

PIVOTAL ACQUISITION CORP. By:  

 

  Name:   Title:  

 

cc: Cantor Fitzgerald & Co.

 

13